PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/772,932
Filing Date: 2 May 2018
Appellant(s): Xu et al.



__________________
Susan Zerull
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1/28/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(a)	Claims 1, 3-17, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2011/0313091 Al), in view of Corcoran et al. (US 7,276,288 B2) (all references of record).
Argyropoulos teaches ambient temperature curable compositions for preparing crosslinked polyurethanes, by combining a polycarbamate having an average of 2.5 or more of carbamate functional groups (first component) and a polyaldehyde or an acetal or a hemiacetal thereof (second component) in the presence of a triggering acid which may be an acid with a pKa or 6.0 or less (Ab., [0012-0014, 0018]). Thus, the composition obtained by mixing the first and second components, prior to crosslinking, may be a crosslinkable composition comprising a polycarbamate, a polyaldehyde or an acetal or a hemiacetal thereof, and an acid with a pKa or 6.0 or less (read on components (a), (b), (c) as recited in claim 1). Additionally, the reference 
Argyropoulos fails to teach a (1) a hindered phenol having a molecular weight of 500 in an amount of 1 to 20 wt %, based the total wt. of polyaldehyde or an acetal or a hemiacetal thereof, and (2) the limitations drawn to odor as in claimed invention.
With regard to (1), secondary reference to Corcoran teaches curable coating compositions, capable of being cured at ambient temperatures or elevated temperatures of 50 to 100°C (Ab., col.7, 20-28). The reference further teaches that the coating composition contains 0.1 to 5% by wt. of the binder, of a disubstituted phenol antioxidant (read on hindered phenol), that typically useful antioxidants may include tetrakis[methylene(3,5-tert-butylhydroxyhydrocinnamate)]methane (i.e. Irganox® 1010) octadecyl-3,5-ditert-butyl-4-hydroxyhydrocinnamate and l,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-l,3,5-triazine-2,4,6(1H,3H,- 5H)-trione (col. 6, lines 21-27, col. 9, lines 50-53). It is noted that disclosed Irganox® 1010 has a molecular wt. of 1176.6, octadecyl-3,5-ditert-butyl-4-hydroxy hydroxycinnamate has a molecular wt. of 528.8, and l,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-l,3,5-triazine-2,4,6(lH,3H,- 5H)-trione has a molecular wt. of 784.1. Given the teaching in Corcoran on useful disubstituted phenolic antioxidants, and given the primary reference to Argyropoulos is open to use of antioxidants, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any of the art recognized antioxidants, including Corcoran’s disubstituted phenols, i.e. tetrakis[methylene(3,5-tert-butylhydroxyhydrocinnamate)]methane (i.e. Irganox® 1010), octadecyl-3,5-ditert-butyl-4-hydroxyhydrocinnamate and l,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-l,3,5-triazine-2,4,6(lH,3H,- 5H)-trione in the curable compositions of Argyropoulos so as provide for increased oxidation resistance, and thereby arrive at the composition of claim 1. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Moreover, a skilled artisan would have found it obvious to utilize Corcoran’s antioxidant in a coating composition as in TABLE 4 of Argyropoulos in any amount within the range of 0.1-5 wt.% of the binder amount as taught by Corcoran (i.e. sum wt. of polycarbamate and poly aldehyde), including in an amount that falls within the scope of claimed range. The calculated range of antioxidant is about 1.07 to 53.71 wt.%, based on the wt. of polyaldehyde component which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (2), the preamble “A low odor crosslinkable composition” of claim 1 and is not seen to result in any structural difference between the instantly claimed composition or cured product thereof, and that of Argyropoulos-Corcoran combination, and hence the preamble fails to limit the claim. MPEP 2111.02. Additionally, given that the combination would include the claimed (a)-(d), it would have been obvious to a skilled artisan to reasonably expect the combination to have less odor than that of a composition devoid of claimed (d) as in the claimed invention (claim 1), absent evidence to the contrary.
With regard to claims 3, 4, 12, 16, 17, disclosed Irganox® 1010 (molecular wt. of 1176.6) (reads on pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate)) and disclosed octadecyl-3,5-ditert-butyl-4-hydroxyhydrocinnamate (molecular wt. of 528.8) (reads on octadecyl-3-(3,5 -di-tert-butyl-4-hydroxyphenyl)-propionate) (Corcoran-col. 6, lines 21-27,
col. 9, lines 50-53) obviate the claimed limitations. Additionally, Corcoran teaches the curable compositions as including 0.1 to 5% by wt. of di-substituted phenol antioxidant, based on the wt. of the binder (col. 6, lines 21-26) (i.e. 1.07 to 53.71 wt.%, based on the wt. of polyaldehyde component).
With regard to claim 5, Argyropoulos teaches that polycarbamates may be derived from suitable polyols including acrylic, saturated polyester, polyether, alkyd or polycarbonate polyol [0015],
With regard to claims 6-8, Argyropoulos teaches polyaldehydes as in the claimed invention [0061-0068].
With regard to claims 9, 10, Argyropoulos teaches acids, including Lewis acids, with a pKa of less than 6.0 (i.e. encompasses those with pKa less than 3.0) [0018, 0096].
With regard to claim 11, Argyropoulos teaches a curing inhibitor such as an alcohol
[0019].
With regard to claims 13 and 14, Argyropoulos teaches a coating a substrate with the crosslinkable composition and curing the same [0019-0024].
With regard to claims 15 and 20, the combination of cited references obviates the claimed steps recited in the method of claim 15. Accordingly, a skilled artisan would have reasonably expected the addition of Corcoran’s antioxidants, such as tetrakis[methylene(3,5-tert-butylhydroxyhydrocinnamate)]methane (i.e. Irganox® 1010, Mol. wt. 1176.6), octadecyl-3,5-ditert-butyl-4-hydroxyhydrocinnamate (Mol. wt. 528.8) and l,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-l,3,5-triazine-2,4,6(lH,3H,- 5H)-trione (Mol. wt. 784.1), to Argyropoulos’ curable composition to provide for a claimed advantage of odor reduction as in the claimed invention.
With regard to claim 19, the calculated range of wt.% of hindered phenol, based on the dry wt. of the composition in TABLE 4 of Argyropoulos fall within the claimed range.
With regard to claim 22, disclosed tetrakis[methylene(3,5-tert-butylhydroxyhydrocinnamate)]methane (i.e. Irganox® 1010) octadecyl-3,5-ditert-butyl-4-hydroxyhydrocinnamate and l,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-l,3,5-triazine-2,4,6(1H,3H,- 5H)-trione meet the claimed limitation.

(b)	Claims 1, 3-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (EP 2749596 Al, of record) in view of Yokoyama et al. (US 2015/0337166 Al, of record).
Argyropoulos teaches a crosslinkable aqueous composition comprising an aqueous dispersion comprising water, a polycarbamate comprising at least an average of 2.0 carbamate functional groups (reads on (a)), a polyaldehyde comprising at least two aldehyde groups (reads on (b)), and an acid catalyst, and optionally one or more surfactants, where the aqueous dispersion has a pH in the range of less than 7, wherein the composition is capable of being crosslinked at a temperature in the range of less than 80°C (Ab.). Disclosed acid catalysts include Lewis acids and protic acids with a pK of 6 or lower [0062] (read on (c)). The reference is further open to use of heat and light stabilizers in the aqueous crosslinkable compositions [0067].

Argyropoulos fails to teach (1) a hindered phenol having a molecular weight of 500 in an amount of 1 to 20 wt % based the total wt. of polyaldehyde or an acetal or a hemiacetal thereof, and (2) the odor characteristics of the claimed composition.
With regard to (1) Yokoyama teaches low temperature curable coating compositions, capable of curing at 15° to 80°C for vehicle repair and refinish coatings (Ab, [0005-0011,
0090]). The reference furthers teaches that an antioxidant can also be added to the coating composition, in the amount of about 0.1% to 5% by weight, based on the weight of the binder [0081], and disclosed typical antioxidants include tetrakis[methylene(3,5-di-tert-butylhydroxy hydrocinnamate)]methane (i.e. mol. wt. 1176.6) and octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (i.e. mol. wt. 528.8), which have a molecular wt. greater than 500. It is noted that hindered phenols are antioxidants and function to provide for stabilization against heat. Given that the primary reference is open to use of heat stabilizers, and given the teaching in the secondary reference on suitable antioxidants for use in the low temperature curable coating compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include art recognized hindered phenolic antioxidants taught by Yokoyama and thereby arrive the composition of claim 1. As stated above, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Additionally, a skilled artisan would have found it obvious to utilize Yokoyama’s hindered phenol in an amount of about 0.1% to 5% by weight of the binder in Argyropoulos’ composition as disclosed in Table 6 (Ex. 2). The calculated range amounts to about 8.12% to 405 wt.%, based on the wt. of polyaldehyde component. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to (2), as stated above in paragraph 5, the preamble “A low odor crosslinkable composition” recited in claim 1 does not provide for any structural difference between the instantly claimed invention and that of Argyropoulos-Yokoyama combination, and hence the preamble fails to limit the claim. Additionally, given that the combination would include the claimed (a)-(d), it would have been obvious to a skilled artisan to reasonably expect the combination to have less odor than that of a composition devoid of claimed (d).
With regard to claims to 3, 4, 12, 16, 17, Yokoyama teaches tetrakis[methylene(3,5-di-tert-butylhydroxy hydrocinnamate)]methane (mol. wt. 1176.6) and octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (mol. wt. 528.8) and meet the claimed limitations, and the calculated amount of antioxidant, based on the polyaldehyde component overlaps with the claimed range.
As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to claim 5, Argyropoulos teaches polycarbamates derivable from polyols of acrylic, styrene-acrylic, styrene-butadiene, polyester, urethane, alkyl and carbonate polymers [0031],
With regard to claim 6 and 8, disclosed polyaldehyde in Argyropoulos has from 2 to 20 carbon atoms, and include the claimed species [0035].
With regard to claim 7, the reference teaches that polyaldehydes having at least two aldehyde groups, and those greater than 20 carbon atoms include at least one aldehyde for every 30 carbon atoms (Ab., [0035]), and encompass those within the scope of the claimed invention. With regard to claims 9 and 10, Argyropoulos teaches Lewis acids and protic acids with a pK of 6 or lower [0062], including acids as disclosed in page 11 of the specification.

With regard to claim 11, Argyropoulos teaches alcohols as curing inhibitors [0065].
With regard to claims 15 and 20, the combination of cited references obviates the claimed steps recited in the method of claim 15. Accordingly, a skilled artisan would have reasonably expected the addition of Yokoyama’s antioxidants, such as tetrakis[methylene(3,5-di-tert-butylhydroxy hydrocinnamate)]methane (mol. wt. 1176.6) and octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (mol. wt. 528.8), to Argyropoulos’ curable composition to provide for a claimed advantage of odor reduction as in the claimed invention.
With regard to claim 19, the calculated range of amount of hindered phenol based on Yokoyama’s teaching of 0.1 to 5 wt.% of binder, for Ex. 2 in Table 6 of Argyropoulos is about 0.51wt.% to 2.53 wt.%.
With regard to claim 21, a amine light stabilizer is not as essential component in cited references.
With regard to claim 22, Yokoyama teaches tetrakis[methylene(3,5-di-tert-butylhydroxy hydrocinnamate)] methane.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2011/0313091 Al), in view of Corcoran et al. (US 7,276,288 B2) (all references of record).

(2) Response to Argument
Appellant’s Arguments (A-1):
Argyropoulos US discloses a curable composition does show a composition comprising a polycarbamate; a polyaldehyde, and an acid catalyst. While Argyropoulos US generically mentions that additional ingredients such as solvent, dehydrating agent, surfactant, dispersing agent, wetting agent, adhesion promoter, UV absorber, light stabilizer, colorants or die, antioxidant may be added, Argyropoulos US does not disclose use of a hindered phenol. Argyropoulos US also fails to provide any discussion of odor and fails to provide guidance to a skilled worker regarding how to reduce or control such odor.

Corcoran is addressed to a binder for use in a clear coat where the binder is formed from a polyisocyanate cross-linking agent and an isocyanate reactive compound having an aliphatic or cycloaliphatic group substituted with 2 -4 groups by an amine linkage where the groups include two ester groups. The composition further includes (1) a disubstituted phenol antioxidant or a hydroperoxide decomposer, (2) a UV light absorber and (3) a hindered amine light stabilizer. All three of these components are taught to be required to obtain the desired weatherability properties. Corcoran is based on a different chemistry and does not discuss odor control. Moreover, Corcoran has lengthy list in column 6, lines 21-64 of hindered amine light stabilizers, hydroperoxide decomposers and hindered phenols that could be used to improve weatherability of his distinct composition.

Examiner’s Response (E-1):
In the rejections of record, the primary reference to Agryropoulos US is relied upon for its teaching on a low temperature curable composition, comprising a polycarbamate, a polyaldehyde, an acid catalyst, and optionally an additive, such as an antioxidant. The secondary reference to Corcoran is also drawn to a curable composition and teaches a small genus of antioxidants therefor, such as hindered phenols having a molecular weight of 500 or more. Thus, Examiner has relied upon the secondary reference to Corcoran to teach hindered phenolic antioxidants for providing oxidative stability to the polymeric compositions of Agryropoulos US.
On the issue whether Corcoran’s entire additive package must necessarily be added to the curable compositions of Agryropoulos US, it would depend on the desired performance characteristics of the resultant cured compositions. A skilled artisan, desiring to improve only the oxidative stability of the cured compositions, would have found it obvious to include only an antioxidant, such as any of the art recognized hindered phenols taught by Corcoran for that purpose. On the other hand, one skilled in the art seeking to improve the weatherability aspect as a whole, would have found it obvious to include Corcoran’s entire additive package, i.e. which includes an antioxidant, an ultraviolet light absorber and a hindered amine light absorber, so to provide for improved weatherability. As such, the transitional phrase “comprising” recited in independent claims 1 and 15 does not necessarily exclude other unrecited components, such as an ultraviolet light absorber and a hindered amine light absorber present in Corcoran’s additive package.
Appellant’s Arguments (A-2):
Nothing in Argyropoulos US would have led a skilled worker to combine that reference with cherry-picked specific isolated features of Corcoran to arrive at the invention as set forth in these claims. First, while Argyropoulos US discloses a curable composition comprising a polycarbamate; a polyaldehyde, and an acid catalyst and generically mentions that additional ingredients such as solvent, dehydrating agent, surfactant, dispersing agent, wetting agent, adhesion promoter, UV absorber, light stabilizer, colorants or die, antioxidant may be added, Argyropoulos US does not disclose use of a hindered phenol. Corcoran is addressed to a different chemistry (i.e., a different field of endeavor) with its composition comprising a polyisocyanate cross-linking agent and an isocyanate reactive compound having an aliphatic or cycloaliphatic group substituted with 2 -4 groups by an amine linkage where the groups include two ester groups and further including (1) a disubstituted phenol antioxidant or a hydroperoxide decomposer, (2) a UV light absorber and (3) a hindered amine light stabilizer, each component taught as a required component and to a different problem (weatherability of a clear coat for Corcoran as opposed to odor control for the present invention). As such Corcoran would not have been considered analogous art and a skilled worker would not have been motivated by Corcoran to modify Argyropoulos US to arrive at the invention as set out in claims 1, 3-17, 19, 20 and 22.

Examiner’s Response (E-2):
It is noted that the primary reference to Agryropoulos US is drawn to a composition, which (1) is curable, i.e. provides for a thermoset polymer and not a thermoplastic, (2) is curable at low temperatures, i.e. 80oC or less, and (3) comprises a resin and a crosslinker which react by a condensation mechanism under cure conditions. As with the curable compositions in Agryropoulos US, the secondary reference to Corcoran is also directed to (1) a curable composition, (2) which undergoes cure under ambient temperature or at 50-100oC, i.e. at low temperatures and (3) comprises components which undergo a condensation cure reaction. Thus, both references teach similar compositions that can be cured by condensation reactions.
Appellant’s arguments that Corcoran is addressed to a different chemistry and would not be considered analogous art are not deemed persuasive. A skilled artisan would be motivated to include a hindered phenolic antioxidant in a curable composition, which would implicitly inhibit oxidation, so long as such an addition does not destroy the teachings of the primary reference. Although the specific reactive functional groups on the resin and the crosslinker of the primary and secondary references differ, the antioxidant (hindered phenol) component in Corcoran’s additive package is not shown to be chemically reactive under cure conditions. Therefore, one of ordinary skill in the art would reasonably expect the hindered phenols of Corcoran to not react with the components of Agryropoulos US under cure conditions, absent objective evidence to the contrary.
Furthermore, the Examiner recognizes that Corcoran is directed to a different problem, i.e. weatherability of a clearcoat, as opposed to odor control of the present invention. However, as stated earlier, Examiner has relied upon Corcoran as a teaching reference, to teach art recognized phenolic antioxidants which the primary reference is open to, and which can provide oxidative stability to Agryropoulos’ compositions. As such, the motivation to combine references need not be identical to Appellant’s to establish obviousness, see MPEP 2143. One of ordinary skill in the art would have found it obvious to combine the references and also reasonably expect the resultant compositions which overlap in scope with the claimed invention to have a low odor on the basis that such compositions and would include same components and their preparation would entail the same method steps as in the claimed invention.
 Appellant’s Arguments (A-3):
Moreover, even if the skilled worker were aware of Corcoran, nothing in Corcoran’s teaching of the requirement of either disubstituted phenol antioxidant or a hydroperoxide decomposer, in required combination with both a UV light absorber and a hindered amine light stabilizer would have led a skilled worker to use only high molecular weight hindered phenols to control odor. In fact, a skilled worker reading Corcoran would have been equally likely to use hindered amines, hydroperoxide decomposers and UV light absorbers to improve weatherability. But there would have been no expectation that use of any of these let alone only high MW hindered phenols would be effective in odor control. Thus, a skilled worker would not have been led to use a specific subset of antioxidants with any expectation that such use would provide the odor control sought. Applicant, therefore, believes a prima facie case of obviousness has not been presented.
The case for non-obviousness of the method claims 15 and 20 is even stronger as neither Argyropoulos US nor Corcoran recognize the problem of odor let alone propose any solution to the problem.
Further, as acknowledged in the Office Action, the inventors found, not only that hindered phenols worked to reduce odor while hindered amines did not, but also found that the molecular weight of the hindered phenols was a result-effective variable as to odor control. Nothing in the references discloses or suggests that the molecular weight of hindered phenols would be a result effective variable. Since the molecular weight of hindered phenol was not recognized by the references as a result effective variable as to the property of odor control, this effectively rebuts any prima facie case of obviousness which may have been presented in the Office Action. (See e.g. MPEP2144.05(c)). Thus, claim 1 and its dependent claims to the composition and even more clearly claims 15 and 20 addressed to a method of reducing odor are not suggested by the combination of Argyropoulos US and Corcoran or by the combination of Argyropoulos EP and Yokoyama.
The Office has in fact acknowledged that Applicant has presented data showing the benefit in regard to odor of use of hindered phenols having molecular weights ranging from 553 -1178. Applicant notes that claims 17 and 20 are explicitly to this range. Thus, at least these claims should be considered allowable.

Examiner’s Response (E-3):
As addressed earlier in (E-1), a skilled artisan is not required to include Corcoran’s additive package as a whole in Agryropoulos’ compositions, and can choose to include only an antioxidant if the compositions are intended to be used in an oxidative environment. Examiner agrees that Corcoran teaches phenolic as well as peroxide decomposers as suitable antioxidants. However, the small genus of disclosed antioxidants in Corcoran is limited to less than 20 species (col. 6, lines 21-42), and specifically, 3 of the 5 disclosed phenols are hindered phenols having a molecular weight of 500 or more, as in the claimed invention.
Considering the data in the specification, Appellant’s data shows that compositions comprising a specific amount of IRGANOX MD 1024 (hindered phenol, MW 553) and IRGANOX 1010 (hindered phenol, MW 1178) have low odor, in comparison to compositions devoid of an antioxidant, or those comprising BHA (hindered phenol, MW 180), propyl gallate (MW 212), TINUVIN 123 and TINUVIN 5100 (hindered amine light stabilizers). However, firstly, it is noted that BHA and propyl gallate of comparative Examples are not disclosed as antioxidants in Corcoran. Additionally, TINUVIN 123 and TINUVIN 5100 of the comparative examples (i.e. hindered amine stabilizers) are not taught as functionally equivalent to antioxidants in Corcoran. Secondly and more importantly, it is noted that the data in the specification is limited to (A) hindered phenols of MW 553 and 1178, i.e. at best to a range of 553-1178, and (B) compositions comprising one specific amount of antioxidant, relative to the wt. of specific polyaldehyde (see TABLE 1). This is in contrast to independent claims 1 and 15, which recite the limitations “a hindered phenol having a molecular weight of 500 or more” and “in an amount of 1 to 20 wt.%, based on the total weight of the polyaldehyde, the acetal or the hemiacetal of the polyaldehyde or mixtures thereof”. It is not clear why such limited data would be representative of claims 1 and 15, i.e. data in support of asserted criticality of molecular weight of hindered phenol in reducing odor of the compositions is not reasonably commensurate in scope with the claim language to overcome the rejections of record.
Appellant’s Arguments (B-1):
Argyropoulos EP, like Argyropoulos US, shows a composition comprising a polycarbamate; a polyaldehyde, and acid catalyst. However, again, Argyropoulos EP does not disclose use of a hindered phenol. Argyropoulos EP also fails to provide any discussion of odor and fails to provide guidance to a skilled worker regarding how to reduce or control such odor. Yokoyama, which the Office Action combines with Argyropoulos EP, like Corcoran, is addressed to a different chemistry (different endeavor) and different problem (quick drying and appearance rather than the odor problem the present inventors were seeking to address). Thus, a skilled worker would not have been considered analogous art and a would not have been motivated by Yokoyama to modify Argyropoulos EP to arrive at the presently claimed composition of claims 1, 3-17, and 19-22.

Examiner’s Response (E-4): 
The primary reference Agryropoulos EP is drawn to a low temperature curable composition comprising polycarbamate, a polyaldehyde, an acid catalyst and may further include a heat stabilizer. Secondary reference to Yokoyama is relied upon for its teaching on art recognized hindered phenols, which are known in the art to mitigate degradation of polymers upon exposure to heat, i.e. heat stabilizers. 
Regarding arguments concerning different cure chemistries in Agryropoulos EP and Yokoyama references, Examiner’s response above in (E-2) concerning Agryropoulos US-Corcoran combination is incorporated herein by reference. Similar to the compositions of the primary reference (Agryropoulos EP), the composition in the secondary reference (Yokoyama) is also curable at low temperatures by a condensation mechanism. Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Agryropoulos EP and Yokoyama and to include any of the hindered phenolic stabilizers of Yokoyama, including those having a molecular weight greater than 500 in compositions of Agryropoulos EP so as to improve the heat stability of the compositions, so long as there is no teaching away in the references or so long as the inventive feature of Agryropoulos EP is not destroyed.
Appellant’s Arguments (B-2):
Moreover, even if Yokoyama were known to and considered by a skilled worker, the skilled worker would nevertheless not have been led to the claimed invention. Notably, Yokoyama provides an extensive list of additional ingredients such as light stabilizers or antioxidants can be used (See paragraphs [0084] and [0085]). Yokoyama fails to disclose or suggest that the molecular weight of hindered phenols would be a result effective variable as to odor control. Since the molecular weight of hindered phenol was not recognized by Yokoyama as a result effective variable as to the property of odor control, this effectively rebuts any prima facie case of obviousness which may have been presented in the Office Action. (See e.g.
MPEP2144.05(c)). Nothing would have led a skilled worker to select only a specific subset of antioxidants disclosed in Yokoyama for combination with Argyropoulos EP.
Again, the case for non-obviousness of the method of reducing odor as set out claims 15 and 20 is even stronger since neither Argyropoulos EP nor Yokoyama recognize the problem of odor let alone propose any solution to the problem. Also, the non-obviousness of claims 17 and 20 which recite the specific molecular weight range for which the Office has acknowledged there is a demonstration of impact on odor.

Examiner’s Response (E-6): 
Examiner disagrees that Yokoyama provides an exhaustive list. Considering the antioxidants taught in Yokoyama, it is noted that the disclosed genus includes less than 20 species, including hindered phenols having a molecular wt. of 500 or more as in the claimed invention. Thus, given that the combination of Agryropoulos EP-Yokoyama obviates the claimed compositional limitations and the claimed method steps, a skilled artisan would reasonably expect the compositions and method steps which overlap in scope with the claimed invention to provide for all advantages, including low odor, absent objective evidence to the contrary. Furthermore, the data in the specification is deemed inadequate to overcome the rejections of record for reasons stated above in (E-3).

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/SATYA B SASTRI/Primary Examiner, Art Unit 1762
                                                                                                                                                                                                       Conferees:
/GWENDOLYN BLACKWELL/Supervisory Patent Examiner, Art Unit 1762        
                                                                                                                                                                                                /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.